Citation Nr: 1146907	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-29 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD) currently rated as 50 percent disabling.

2.  Entitlement to an initial compensable rating for migraine headaches.

3.  Whether the notice of disagreement with the effective date assigned for the award of service connection and the initial evaluation for PTSD was timely filed.

4.  Entitlement to an effective date prior to August 2, 2007, for the award of a 10 percent rating for shrapnel wound, right thigh, medial aspect; scar, well-healed and nontender.

5.  Entitlement to an effective date prior to August 2, 2007, for the award of a 10 percent rating for shrapnel wound, right deltoid area in axis of arm; nontender scar.

6.  Entitlement to an effective date prior to December 10, 2007, for the award of a 10 percent rating for shrapnel wound, left dorsal forearm.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified before a Decision Review Officer (DRO) at hearings held at the RO in June 2009 and May 2010.  

The record reflects that the Veteran requested a video hearing before a Veterans Law Judge.  A hearing was scheduled to occur in January 2011, and the Veteran was provided notice of the date and time of the hearing.  The Veteran failed to appear for the hearing and did not request that it be rescheduled.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2011). 

The issue of whether the notice of disagreement with the effective date assigned for the award of service connection and the initial evaluation for PTSD was timely filed is addressed herein whereas the remaining issues are addressed in the Remand that follows the Order section of this decision. 

In a July 2010 statement, the Veteran's representative asserted that the Veteran's service connected shrapnel wounds of the right thigh, right deltoid, and left dorsal forearm were incorrectly assigned noncompensable disability evaluations when service connection was established for these disabilities in the January 1969 decision.  Thus, the issue of clear and unmistakable error in January 1969 rating decision has been raised.  Throughout the course of the appeal, while the RO has addressed the issue of CUE in various adjudicatory documents including the September 2008 Statement of the Case and June 2010 Supplemental Statement of the Case, the Board observes that these earlier actions have addressed CUE in the June 2008 decision and have not addressed the issue of CUE in the January 1969 decision.  Accordingly, this issue is referred to the RO for further action. 

As will be explained in the Remand below, Issues 4-7 have been rephrased. 


FINDING OF FACT

The Veteran did not submit an NOD within one year of the January 2002 letter notifying him of the January 2002 rating decision assigning an effective date for the grant of service connection and a 30 percent rating for PTSD. 


CONCLUSION OF LAW

The Veteran did not file a timely NOD with regard to the effective date assigned in a January 2002 rating decision for the grant of service connection and a 30 percent rating for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004). 

Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria 

An appeal consists of a timely filed NOD in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Except in the case of simultaneously-contested claims, a claimant or his or her representative must file an NOD with a determination by the Agency of Original Jurisdiction (AOJ) within one year of the date the AOJ mails notice of that determination to him or her.  Otherwise, that determination will become final.  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Analysis 

The record reflects that the Veteran was mailed a letter in January 2002, informing him of the January 2002 rating decision that granted service connection for PTSD and assigned a 30 percent rating effective June 29, 2001, the date of claim.  The letter notified the Veteran that he had one year from the date of the letter to appeal the decision, and enclosed a VA Form 4107 ("Your Rights to Appeal Our Decision") explaining his right to appeal. 

The Board notes at this point that an NOD is a written communication from a claimant or from his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result; while special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  See 38 C.F.R. § 20.201. 

There was no written communication from the Veteran during the year following the issuance of the January 2002 letter.  He submitted a certificate of school attendance for a dependent in February 2003.  In a July 2007 letter, the Veteran filed a claim seeking increased ratings for multiple service-connected disabilities, including PTSD.  In November 2009, the Veteran filed a document labeled by him as "notice of disagreement," in which he disagreed with the entitlement/award date of his PTSD.  He requested an earlier effective date back to his date of discharge when he was medically retired from the marines for wounds received in action and for which he was awarded the Navy Cross.  

In a letter to the Veteran dated in November 2009, the RO informed him that his notice of disagreement with regard to the effective date issue was not timely as it was not received within one year of the January 2002 rating decision notification letter.  The Veteran disagreed with this decision, and the RO issued a Statement of the Case in June 2010.  

A careful review of the record is negative for any correspondence from the Veteran that could be construed as a timely NOD with the effective date assigned in the January 2002 rating decision.  There were no written communications within that time period.  The Veteran was clearly informed of his appellate rights with regard to that decision.  

The Board notes that the Veteran has submitted several statements since November 2009 indicating that he should be entitled to an earlier effective date back to the date of service for his PTSD due to the fact that he earned the Navy Cross in combat.  The Board notes, however, that the award of this decoration, while clearly commendable, is not relevant to the issue of whether the Veteran's NOD for an earlier effective date was timely filed.  There is no provision in the law that would provide for a deviation from the regulatory requirement to file a notice of disagreement within one year of notification of an adverse decision for recipients of the Navy Cross Medal.  

Based on the facts described above, the Board finds, as a matter of law, that the Veteran did not submit a timely notice of disagreement with respect to the effective date assigned for the grant of service connection and a 30 percent rating for PTSD.


ORDER

As the Veteran did not file a timely notice of disagreement with regard to the effective date assigned in a January 2002 rating decision assigning an effective date for the grant of service connection and a 30 percent rating for PTSD, his appeal is denied.  


REMAND

The Board has determined that further development is required before the remaining claims on appeal are decided.

I.  Increased Rating Claims (Issues 1 & 2)

The Veteran's most recent VA compensation and pension (C&P) examination for assessment of the impairment due to PTSD was performed in September 2009.  At that time, the examiner noted that the claims folder was not sent and consequently he could not review the DD 214.  During the interview, the Veteran was noted to be quite rude.  He appeared with his wife and the interview lasted an hour and forty minutes.  The diagnosis was Axis I: PTSD and cognitive disorder, NOS; Axis II: personality disorder, NOS, with Obsessive Compulsive and Narcissistic Traits.  The Global Assessment of Functioning score was 55.  

In his June 2010 substantive appeal, the Veteran alleges that his PTSD is increasing and now not only affects his work but his family life as well.  

As to his migraine headaches, the Veteran urges that these have increased and that they are now prostrating and frequent.  The Board notes that the most recent VA examination report for this disability is dated in December 2008.  Additionally, it appears that the Veteran is receiving private treatment for his migraine headaches, but the most recent records are over two years old.  

Since it appears that more recent pertinent treatment records are available, further development to obtain those records should be accomplished before the Board decides the Veteran's appeal as to migraine headaches.  Moreover, it has been a significant amount of time since the Veteran's most recent VA examination to determine the degree of severity of his PTSD and migraines and he alleges these have increased in severity.  In light of VA's duty to conduct a thorough and contemporaneous medical examination, the Board finds that new VA examinations are necessary in order to decide these two claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

II.  Earlier Effective Date Claims (Issues 4, 5 & 6)

The Veteran seeks earlier effective dates for the award of 10 percent ratings for shrapnel wound, right thigh, medial aspect; scar, well-healed and nontender, shrapnel wound, right deltoid area in axis of arm; nontender scar and shrapnel wound, left dorsal forearm.  These were rated 10 percent disabling in rating decisions issued in January and June 2008.  Although these issues were developed and adjudicated by the RO as allegations of clear and unmistakable error (CUE) in the June 2008 rating decision, the Veteran has continued expressed disagreement with the rating assigned in connection with a claim for increased filed in August 2007.  He urges that he is entitled to an earlier effective date for the award of the 10 percent ratings for the right arm, right thigh and left forearm scars.  He has argued that at least these 10 percent ratings should be effective from the date of service connection for the underlying shrapnel wounds in August 1968.  Furthermore, the issue of entitlement to an earlier effective date was addressed by the RO in the June 2008 Statement of the Case and June 2010 Supplement Statement of the Case.  
Accordingly, the Board has recharacterized the issues as noted on Page 1 of this decision.  

Notwithstanding the above, as noted above. the Veteran's representative contacted the RO in August 2010 and explained that the issue was not simply entitlement to earlier effective dates for these 10 percent scar ratings but instead whether the three issues were correctly rated in the original January 1969 rating decision.  The Veteran sought what he referred to as reconsideration, indicating that the RO rated the claims wrong in 1969 and was still rating the shrapnel wound scars wrong.  The representative urged that the RO misapplied the diagnostic codes 5308, 7804, 5305 and 5314.  

This August 2010 argument is an allegation of clear and unmistakable error in the January 1969 rating decision.  The issue of CUE in the January 1969 rating decision has not been addressed by the RO.  The Board notes that a favorable determination as to the CUE claim could render the other issues moot in whole or in part.  This issue is inextricably intertwined with issues 4 through 6.  Thus, Board review of the issues pertaining to the effective date of the disability evaluation assigned for the Veteran's right thigh, right shoulder, and left forearm shrapnel wounds must be deferred pending adjudication of the CUE claim.  

Accordingly, this case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain all available outstanding medical records, pertinent to the Veteran's claims.  If it is unable to obtain any evidence identified by the Veteran or his representative, it should so inform them and request them to provide the outstanding evidence. 

2.  The RO or the AMC should provide the Veteran proper VCAA notice with regard to his claims for an earlier effective date for the grant of compensable disability evaluations for shrapnel wounds of the right thigh, right deltoid area, and left dorsal forearm.  

3.  Then, the Veteran should be afforded a VA examination by an examiner with the appropriate expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected PTSD and any associated psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

All manifestations of the Veteran's PTSD and any associated psychiatric disorder should be identified.  In addition, the examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the disability, to include whether it renders the Veteran unemployable.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned. 

4.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of the Veteran's service-connected migraine headaches.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

All manifestations of the Veteran's migraine headaches should be identified.  The examiner should also provide an opinion concerning the impact of this service-connected disability on the Veteran's ability to work. 

The rationale for all opinions expressed must be provided. 

5.  The RO or the AMC should undertake any other development it determines to be warranted. 

6.  The RO or the AMC should adjudicate the issue of CUE in the January 1969 rating decision as alleged by the Veteran and, then, readjudicate the Veteran's claims for earlier effective dates for the grant of compensable disability evaluations for shell fragment wounds of the right thigh, right deltoid area, and left dorsal forearm.  


7.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


